Mr. President, I would like to join all those who have preceded me at this rostrum in offering you my sincere and warm congratulations on your election to lead the General Assembly at its seventy-first session. We believe that your outstanding knowledge of the international scene and excellent personal qualities will ensure the success of our work. And I would be remiss in this pleasant duty if I did not also pay tribute to Secretary-General Ban Ki-moon for his vision and leadership and for all the work that he has done to strengthen the role of the Organization during his two terms.
Today, I am addressing the Assembly for the first time since my accession to the presidency of my country in November 2015. After going through a profound political crisis arising from its denial of certain basic democratic principles, Burkina Faso has returned to the core values underpinning democracy and the rule of law. The people of Burkina Faso, and especially our young people, have displayed great maturity and given proof, if any were needed, that nothing and no one can indefinitely suppress the desire for justice and freedom of a knowledgeable people who jealously guard their rights and dignity.
This is where I should express our deep appreciation to the United Nations and the international community in general, which rallied to our side throughout our fight. Their support, manifested in many ways, helped us to definitively restore normal constitutional order and to organize democratic, free and transparent presidential, legislative and local elections. My presence in this Hall today symbolizes, therefore, the restoration of those rights and the recovery of our freedom. From now on, Burkina Faso is resolutely committed to consolidating its democratic process, supported by its firm commitment to achieving national reconciliation and establishing a genuine and permanent political dialogue.
Sustainable development has never figured as prominently on the agenda of the international community’s priorities as it does now. Above all, our commitment to eradicating poverty and fighting inequality has never been stronger. We should therefore welcome the relevance of the theme of this year’s session, which calls on us to give the push needed to transform our world through our effective implementation of the Sustainable Development Goals that we unanimously adopted last year, while ensuring, as the Secretary- General has so often urged us, that we leave no one behind.
For its part, and in order to give true meaning to the struggle that our people has waged for freedom and progress from its inception and in accordance with its mandate, the Government of Burkina Faso has committed to formulating a national economic and social development plan for the period from 2016 to 2020. Based directly on our people’s aspirations, the plan — which reflects the broad guidelines of the 2030 Agenda for Sustainable Development, as well as the African Union’s Agenda 2063 — will be presented to our technical and financial partners at a donors’ round table to be held in Paris on 7 and 8 December. We know that we can count on the active solidarity of all concerned, whose support of the efforts of the Government of Burkina Faso will enable us to lay the foundations for the genuinely sustainable development that can ensure our country’s peace, security, safety and stability.
The world today is facing formidable challenges that demand that we strengthen our collective action and intensify our joint efforts within the framework of our Organization. International terrorism and violent extremism have emerged as the major threats of our time. The unprecedentedly violent terrorist attacks that are being perpetrated without discrimination every day, all over the world, illustrate to perfection the reach of what is now a global scourge. As victims of it ourselves, we can appreciate its scope. In that regard, I would like to pay tribute to the memory of every victim of those vile acts and to reiterate the sympathy and solidarity of the people of Burkina Faso with all the peoples and countries that they have touched.
We must realize that the effectiveness of our fight will depend on our ability to launch partnerships, pool our efforts and exchange information within the framework of a coherent, solid global coalition. The action that we are taking in the Group of Five for the Sahel (G-5 Sahel) is part of that effort and should be supported.
Burkina Faso welcomes the Secretary-General’s report on his Plan of Action to Prevent Violent Extremism (A/70/674), presented to the Assembly on 15 January, and calls for a draft comprehensive convention on terrorism to be finalized and adopted as soon as possible.
Our struggle will bear fruit only when we succeed in destroying the terrorists’ rearguard and, especially, their sources of supply, and when we commit to addressing the causes of all such types of extremism, which include extreme poverty, injustice, inequality, intolerance and exclusion.
In that connection, how can we not think of the thousands of migrants and displaced people risking their lives every day in search of a better tomorrow, and turning the seas and oceans into open-air cemeteries? That is why we welcome the adoption of the New York Declaration for Refugees and Migrants (resolution 71/1), which embodies our shared desire to find ways and means to arrive at a global pact for more effective and humane management of the issue of the mass displacement of refugees and migrants. We are more than ever convinced that refugees and migrants should no longer be seen as a threat but rather as an opportunity, not just for themselves but also for their host countries and countries of origin, helping to bring peoples and nations closer together.
Climate change is a major concern for us. Burkina Faso therefore welcomes the adoption of the Paris Agreement and calls for its ratification by all stakeholders. We hope that that new environmental pact will result in the developed countries significantly reducing their carbon emission levels and making good on their financial pledges so as to strengthen developing countries’ resilience in the face of climate-related disasters. The 2016 Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Marrakesh in November, will be a milestone in that regard. Similarly, I also welcomed the Third International Conference on Financing for Development, held in Addis Ababa in 2015, and the Global Humanitarian Summit, held in May of this year in Istanbul, which enabled us to reiterate our commitments to achieving the Sustainable Development Goals.
We all know that peace, security and development are inseparable. That is why Africa has thrown itself into efforts to seek peace and strengthen democracy. Burkina Faso therefore welcomes the significant progress recently made on our continent, including the free and transparent elections in several countries. While there is no doubt that tensions and crises still persist, we are confident that the political stakeholders in the countries concerned will be able to consolidate peace, stability and security and promote sustainable development.
The security situation in northern Mali, however, remains a source of great concern that deserves the international community’s full attention, both on the importance of operationalizing the new mandate of the United Nations Multidimensional Integrated Stabilization Mission in Mali as soon as possible and on giving serious support to subregional initiatives, including the operationalization of the G-5 Sahel’s rapid response force. The international community should also support the Government of Mali’s establishment of the genuine drivers of development in the region. The same attention should be given to South Sudan and Somalia, so that they can finally turn the page on the violence, conflicts and crises that have plagued their institutional underpinnings and development efforts. Based on its respect for the principle of the peaceful settlement of disputes, Burkina Faso reiterates its call for a negotiated political solution to the question of Western Sahara.
The world will never be at peace as long as the Middle East is not at peace. We call for a peaceful, just and equitable solution to the Israeli-Palestinian conflict, based on two States, Israel and Palestine, living side by side in harmony, within secure and recognized borders. We welcomed the efforts of the peace conference for Israel and Palestine organized by France in June. With regard to Syria, Iraq and Yemen, we urge the entire international community to commit to the quest for genuine peace, which must be based on respect for international law, so that the enormous potential of those countries can be harnessed to contribute to the welfare of their peoples and their region.
Burkina Faso also welcomes the gradual easing of relations between Cuba and the United States of America, and hopes that the process will culminate in definitive normalization and an end to the economic, financial and trade embargo on Cuba.
Regarding another significant indicator of the world’s health, I would like to reiterate the importance of ensuring that the fight against HIV/AIDS continues to be active, as the risks of its resurgence, despite the progress that has been made, are enormous, owing to the rapid increase in young people as a percentage of the population. Burkina Faso remains determined to put an end to that scourge by 2030. On 13 July, we adopted a national strategic framework for combating HIV/AIDS and sexually transmitted infections in order to focus our synergies and efforts on fighting sexually transmitted diseases for the period from 2016 to 2020. We welcome the holding of successive sessions of the high-level meeting on the subject, as well as the 21st International AIDS Conference, held in Durban in July. It is now up to the international community to take ownership of the conclusions of those forums in order to be able to bequeath to future generations a world free of that pandemic.
Regarding the issue of general disarmament, we must continue our efforts to build trust among our States. The proliferation of small arms and light weapons poses a real threat to peace and security and the development of States, particularly in Africa. That threat would be significantly reduced by the implementation of the Arms Trade Treaty. Burkina Faso firmly supports the actions of the United Nations aimed at achieving general and complete disarmament, in terms of both weapons of mass destruction and conventional weapons.
After the 71 years of its existence, it is vital that we undertake responsible and balanced reform of the United Nations if we are to achieve an international order that is more just, equitable and viable, based on a dialogue between peoples and civilizations and a culture of sharing and solidarity. Where reform of the Security Council specifically is concerned, Burkina Faso reiterates its commitment to and support of the African position, whose sole objective is to repair a historical injustice done to Africa.
This year we have the weighty responsibility of appointing a new Secretary-General of our Organization. While we welcome the efforts of the President to contribute to the transparency of the selection process, Burkina Faso urges all Member States to also offer their help and support to whomever is charged with this globally unique position, so that he or she can put his or her skills and leadership to work in the exclusive service of peace, justice and development for all. I wish all of us success in our work.
